Opinion issued August 19, 2004










In The
Court of Appeals
For The
First District of Texas




NO. 01–99–00252–CV




THOMAS W. HEETER, Appellant

V.

LINDA JEAN HOBBS AND BARBARA K. RUNGE, Appellees





and




NO. 01–03–00693–CV




THOMAS W. HEETER, Appellant

V.

LINDA JEAN HOBBS, Appellee




On Appeal from the 264th District Court
Harris County, Texas
Trial Court Cause No. 9708287




MEMORANDUM OPINIONAppellant Thomas W. Heeter has not complied with this Court’s July 14, 2004
order, which gave him until August 16, 2004 to submit written evidence from the
trial–court clerk that he has paid the clerk’s fees for the following ten volumes of the
clerk’s record that this Court struck on July 14, 2004 for nonpayment of the clerk’s
fees:
Initially marked   Currently marked               Certified date                     Received date      Unpaid clerk’s fee
I, II, and III          1, 2, and 3 of 7                   May 21, 1988                     June 16, 1999      $620.00
1, 2, 3, and 4        4, 5, 6, and 7 of 7               Oct. 1, 1999                       Oct. 5, 1999           739.00
First Supp.           First Supp.                         July 11, 2003                     July 14, 2004           19.00
Second Supp.      Second Supp.                     Aug. 4, 2003                      Aug. 4, 2003            20.00
Third     Supp.     Third Supp.                        Aug. 29, 2003                    Sept. 2, 2003             6.00
The Court notified Heeter that these appeals were subject to dismissal unless he
timely submitted the required written evidence from the trial–court clerk.  See Tex.
R. App. P. 42.3(c) (allowing involuntary dismissal of case).
 
 
          The appeals are dismissed for want of prosecution for failure to pay the clerk’s
fees.  All pending motions are denied.
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Bland.